DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive.
With respect to the 112(f) interpretation Applicant argues support for the structure for the claimed limitations can be found in cited portions of the specification and therefore the claims “no longer invoke interpretation” under 112(f).
The Examiner respectfully disagrees.  Interpretation under 112(f) is an analysis of the claim language.  While having support for specific structure in the specification is required, it does not alleviate a claim from 112(f) interpretation when the claim language analysis warrants such and interpretation.  The Examiner maintains the 112(f) interpretation.
Allowable Subject Matter
Claims are 1-12 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 are allowable in view of the terminal disclaimer filed 1/11/2021 and comprise allowable subject matter for the same reasons as previously made clear in the Final Office Action mailed 11/9/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516.  The examiner can normally be reached on M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne Young can be reached on (571)272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

January 14, 2021